Citation Nr: 0611542	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  05-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
claimed as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to April 
1973. 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Pittsburgh Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
that decision the RO denied service connection for arthritis, 
upper and lower back.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2001, the veteran filed a claim for back and leg 
conditions, both claimed as secondary to service-connected 
pes planus.  In a rating decision of March 2002, the RO 
denied service connection for lumbosacral strain and for a 
leg condition.  The RO issued notice to the veteran that same 
month.  VA never received notice of disagreement with that 
decision.  Thus, it became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.300, 20.302 
(2005). 

In January 2004, the veteran filed a new claim for arthritis 
of the back.  This claim was substantially the same as the 
claim adjudicated in March 2002, but the RO proceeded to 
adjudicate it as a new claim.  In May 2004, the RO denied 
this claim as well.

Because the March 2002 rating decision was final and the 
January 2004 claim was substantially the same as the claim 
earlier denied, the issue on appeal is whether the veteran 
has submitted new and material evidence sufficient to reopen 
his previously denied claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

In light of recent precedential decisions by the United 
States Court of Appeals for Veterans Claims, the notice 
requirements for this type of case have substantially 
changed. 

On March 31, 2006, the Court issued Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), which establishes new 
VCAA content notice requirements for new and material 
evidence claims.  An appellant attempting to reopen a 
previously adjudicated claim must now be notified of the 
elements of his claim and of the definition of "new and 
material evidence."  Furthermore, notice must be given of 
precisely what evidence would be necessary to reopen his 
claim, depending upon the basis of any previous denial of the 
claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).

In this case, the RO received the veteran's informal claim in 
January 2004.  Applicable regulation provides that a claimant 
may reopen a finally adjudicated claim by submitting "new 
and material evidence."  "New evidence" means existing 
evidence not previously submitted to agency decisionmakers.  
"Material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

The veteran's December 2001 claim for a back condition 
secondary to his pes planus was denied because the medical 
evidence showed no nexus between the two conditions.  In 
other words, the medical evidence demonstrated that his back 
condition was not caused by or otherwise related to his foot 
condition.  The veteran's new claim for arthritis of the back 
was denied for essentially the same reason: the medical 
evidence showed that his foot problems did not cause his back 
problems.  The veteran must receive notice of these matters 
before this claim can be properly adjudicated.

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Additional notice is needed in this regard 
as well. 

Accordingly, the case is REMANDED for the following action:

1.	Ask the veteran to furnish the names 
and addresses of all medical care 
providers who have accorded him 
treatment for his back disability.  If 
necessary, obtain duly executed 
authorizations for the release of 
private medical records.  Associate any 
medical records obtained with the 
veteran's VA claims folder.

2.	Provide the veteran with notice of the 
unique character of the evidence 
required to reopen his previously 
adjudicated claim.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  In this case, the 
veteran should be notified that he must 
provide new and material evidence that 
his back disorder was caused by his pes 
planus.  This evidence must be "new," 
in that it cannot be cumulative or 
redundant of the evidence already on 
record, and it cannot have already been 
submitted to VA.  This evidence must be 
"material," in that it must raise a 
reasonable possibility of 
substantiating the claim.  To do this, 
at least some of the new evidence must 
consist of medical evidence supporting 
the theory that the veteran's back 
problems were caused by his foot 
disability.

3.	Send the veteran additional notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and/or effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).

4.	After corrective VCAA notice has been 
issued and the veteran has been given 
adequate time to respond, readjudicate 
his claim.  If the claim remains 
denied, issue to the veteran and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112.



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).


